Selective Insurance Group, Inc.Investor PresentationNovember •Strong market position –22-state super-regional –$1.6B NPW •87% commercial lines •13% personal lines •Distribution partner with 940independent agents •High-Tech, High-Touch Business Model •History of financial strength –“A+” A.M. Best rated for 47 years •Focus on shareholders MN IA MO WI IL IN MI MI NC PA NY NJ DE CT MA TN Selective Profile Long-Term Shareholder Value Creation Book Value at 9/30/08 - $18.53 Indicated Annual Dividend - $0.52 High Tech - High Touch Business Model Significant Competitive Advantage High Tech - High Touch Business Model *Agents with Selective for 5 years or more. Significant Competitive Advantage Disciplined Reserving Practices •Strong actuarial department –8 fellows, 7 associates –Responsible for budgeting and planning •Detailed actuarial reviews quarterly •Carried reserves at 57th percentile ofrange Percentages are net of tax, reinsurance and reinstatement premium. RMS data as of 6/30/08; Equity data as of 9/30/08. CAT cover: $310M in excess of $40M RMS Model Strong Natural
